The Court of Errors also held, that on such an appeal from an interlocutory order, or decree, the Court of'Errors xvill, if the merits of the case be fully presented to them, take them into consideration and make a final decreé.
(This latter point had been previously decided by this court in the cases of Le Guen v. Gouverneur and Kemble, 1 J. C. 436; and Bush v. Livingston, 2 Caines C. E. 56.)
The laches of the assignee of the first judgment in not giving immediate notice to the judgment debtor of the assignment to him, furnished a sufficient equity for postponing *65his lien to that of the junior judgment creditor, who had lent his money, while the satisfaction of the judgment by the original judgment creditor was of record, and still in force.